Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: P200180US00
 	IN THE UNITED STATES PATENT AND 
TRADEMARK OFFICE

In re application of: 	Homma et al. 	Group:	2135
Serial No.:			16/796,071 	Examiner:	Tuan Thai
For:  MEMORY ACCESS DEVICE, IMAGE PROCESSING DEVICE AND IMAGING DEVICE


1. 	This action is responsive to Examiner Interview conducted on December 21, 2021 and Amendment filed December 23, 2021. Claim 2 is now cancel, claims 1 and 3-10 are presented for examination and now allowed.  

REASONS FOR ALLOWANCE

2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the claims of the current invention (claims 1, 9 and 10).  The prior arts of record do not teach nor suggest all the combined limitations in  Even if it is a processing block with a low priority, the process is completed in the processing time prescribed previously, the effect that the memory access apparatus, image processing apparatus, and imaging device which can reduce the factor which causes breakdown to system is provided.  Particularly, the prior arts of record do not teach a memory access device comprises a data processor configured to output an access request requesting access to a memory connected to a data bus, perform a data processing on data in the accessed memory, and provide notification of a progress status of the data processing; a priority switching control part configured to determine an 
	Claims 3-8 further limit the allowable independent claim 1.  These claims are therefore allowable for the same reason as set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

December 29, 2021
/TUAN V THAI/Primary Examiner, Art Unit 2135